DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The claim term “room temperature” (claim 24, line 9) is interpreted as 20°C as described in the Specification (pg. 23, line 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-37 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Gabrielson et al. (US Patent Publication No. 2017/0001921 A1).

In regard to claim 24, Gabrielson et al. disclose a method for the manufacture of a liquid composition (e.g. the nitrogen stabilizer composition is liquid composition i.e. a solid nitrogen stabilizer in a liquid carrier or a liquid nitrogen stabilizer) [Paragraph 0189] essentially consisting of a liquid carrier [Paragraph 0189], wherein the liquid carrier is an organic solvent of the type glycol ether [Paragraph 0068] and a nitrogen stabilizer [Paragraph 0189], wherein the nitrogen stabilizer is urease inhibitor [Paragraph 0051] of the type phosphoric triamide [Paragraph 0052], and optionally a dye system (e.g. other additive) [Paragraph 0189], wherein the method comprises at least the steps of:

    PNG
    media_image1.png
    564
    432
    media_image1.png
    Greyscale
mixing an amount of solid urease inhibitor of the type phosphoric triamide (e.g. urease inhibitor) directly in an amount of said organic solvent of the type glycol ether (e.g. liquid carrier) (e.g. the liquid nitrogen stabilizer composition may be put into the holding or storage tank 14 premixed and solvated or the apparatus may optionally include a means to feed the nitrogen stabilizer into a mixing apparatus where a liquid carrier or other additive, such as a dye is added; and,
maintaining the liquid composition essentially consisting of said organic solvent of the type glycol ether (e.g. liquid carrier) and said urease inhibitor of the type phosphoric triamide, and optionally a dye system, for a holding time period of at least 1 minute (e.g. up to one day) [Paragraph 0189]. The holding/storage tanks [Fig. 4] are equipped with a heating element [Paragraph 0189], and while the Gabrielson reference does not explicitly teach a holding temperature which is at least above room temperature but below the melt temperature of said urease inhibitor of the type phosphoric triamide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform heating via Gabrielson’s heating element above room temperature but below a decomposition (e.g. melt) temperature to increase dissolution. Additionally, Gabrielson demonstrates storage tests performed at  22°C [Paragraph 0223; Table 2]. Therefore, even if not explicitly described as a heating step, one of ordinary skill in the art would understand the storage step as described by Gabrielson would occur at temperatures of 22°C which is greater than room temperature as defined by Applicants (e.g. 20°C). Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

In regard to claims 25 and 46-47, Gabrielson et al. disclose maintaining the liquid composition essentially consisting of said organic solvent of the type glycol ether (e.g. liquid carrier) and said urease inhibitor of the type phosphoric triamide, and optionally a dye system, for a holding time period of up to one day (e.g. 24 hours) [Paragraph 0189]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	In regard to claim 26, Gabrielson et al. disclose holding/storage tanks [Fig. 4] equipped with a heating element [Paragraph 0189], and while the Gabrielson reference does not explicitly teach a holding temperature kept essentially constant during the holding time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform heating in the holding tank by keeping the temperature constant during the holding time to dissolve the urease inhibitor. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

	In regard to claim 27, Gabrielson et al. disclose a holding tank/mixing apparatus where the liquid carrier is mixed (e.g. stirring is applied) [Paragraph 01889].

	In regard to claim 28, Gabrielson et al. disclose a liquid composition essentially consisting of said organic solvent of the type glycol ether (e.g. liquid carrier) and said urease inhibitor of the type phosphoric triamide, and optionally a dye system [Paragraph 0189]. The liquid composition does not comprise any other substances other than an organic solvent of the type glycol ether and a urease inhibitor of the type phosphoric triamide, and optionally a dye system.

	In regard to claims 29-30, Gabrielson et al. disclose a urease inhibitor of the type phosphoric triamide is a compound of formula (I):

    PNG
    media_image2.png
    102
    182
    media_image2.png
    Greyscale

that is N-(n-butyl) thiophosphoric triamide (NBTPT) [Paragraph 0052].

	In regard to claims 31 and 34, Gabrielson et al. disclose the concentration of the urease inhibitor (e.g. phosphoric triamide) ranges from 1 to 30 weight% in liquid carrier, relative to the total weight of said liquid composition [Paragraph 0081]. The amount of organic solvent (e.g. liquid carrier) is therefore the remainder of the composition including ranges between 55 and 99 weight%, relative to the total weight of said liquid composition [Paragraph 0081].

	In regard to claims 32-33 and 45, Gabrielson et al. disclose the liquid carrier is a poly(alkylene glycol) ether of the type glycol ether of formula (II). In some aspects the glycol ether is dipropyleneglycol, monomethylether, diethyleneglycol monomethylether, triethyleneglycol monomethylether or diethyleneglycol monobutylether (DEGMBE) [Paragraph 0071].

	In regard to claim 35, Gabrielson et al. disclose an amount of organic solvent of the type glycol ether [Paragraph 0071] and wherein the liquid carrier is propylene glycol [Paragraph 0066].

	In regard to claims 36-37, Gabrielson et al. disclose wherein an additive, such as a dye is added to the liquid composition [Paragraph 0189], wherein the amount of said dye system is present in less than about 1.0 weight% [Paragraph 0094].

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Gabrielson et al. (US Patent Publication No. 2017/0001921 A1) in view of Whitehurst et al. (US Patent No. 8,888,886 B1).

In regard to claim 48, Gabrielson et al. disclose an amount of organic solvent of the type glycol ether [Paragraph 0071] and wherein the liquid carrier is propylene glycol [Paragraph 0066]. However, Gabrielson does not explicitly disclose wherein the ratio of glycol ether/propylene glycol is about 1:1.

Whitehurst et al. is directed to NBPT solvent solutions [Abstract]. Whitehurst describes ethylene glycol and propylene glycol can be used as co-solvents to control spreadability of a formulation [Column 9, lines 48-51].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition comprising equal parts glycol ether and propylene glycol to generate a composition with controlled spreadability and improved surface coating behavior [Column 9, lines 54-57]. One of ordinary skill in the art would have been motivated to optimize the solvent system containing glycol ether and propylene glycol to achieve the recognized result of enhancing surface characteristics of NBPT solvent system.

Response to Arguments
The rejection of claim 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment to the claim.

Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.

Applicant argues (pg. 7) there is no pointer in Gabrielson et al. for selecting a combination of urease inhibitor and solvent and such a combination can only be made using hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Gabrielson describes a liquid composition (i.e. a solid nitrogen stabilizer in a liquid carrier) in Paragraph [0189]. Paragraph [0051-0052] describes the nitrogen stabilizer as the urease inhibitor of the type phosphoric triamide and Paragraph [0068] describes the liquid carrier as an organic solvent of the type glycol ether. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Gabrielson clearly and unequivocally discloses a nitrogen stabilizer in a liquid carrier and the disclosures of Paragraph [0051-0052] and Paragraph [0068] are cited to further define these components (liquid carrier and nitrogen stabilizer) as would be clear to one of skill in the art.

Applicant argues (pgs. 7-8) Gabrielson does not disclose temperatures and does not provide the function of the heating element in the storage tank. While not acquiescing Applicant’s arguments, the Examiner points to Gabrielson demonstrating storage tests performed at 22°C [Paragraph 0223; Table 2]. Therefore, even if not explicitly described as a heating step, one of ordinary skill in the art would understand the storage step as described by Gabrielson would occur at temperatures of 22°C which is greater than room temperature as defined by Applicants (e.g. 20°C).

Applicant argues (pgs. 8-9) Gabrielson teaches away from heating NBPT during storage in Paragraph [0009]. This argument is not persuasive. One of skill in the art would understand and appreciate the inherent physical characteristics of NBPT and that the material will even decompose at ambient temperatures (NBPT will be completely decomposed within one hour at 130 ° C temperature, even at normal temperature 25 ° C will be slowly decomposed, about 30% will be decomposed in a month) [See Dai, CN105254664]. These inherent characteristics do not prohibit heating, moreover, the methods of Gabrielson are practiced to demonstrate stabilizing of NBPT at higher temperatures [0024].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dai, CN105254664.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         August 5, 2022